 



 

Monaker Group, Inc. 10-K [mkgi-10k_022517.htm]

Exhibit 10.35

 

PROMISSORY NOTE

 

$750,000,000 May 16, 2016

 

FOR VALUE RECEIVED, the undersigned, Crystal Falls Investments, LLC, a Florida
Limited Liability Corporation, having an address at 1175 South US Highway 1,
Vero Beach, FL 32962 (“Borrower”), promises to pay to the order of MONAKER
GROUP, INC. (“Lender”), with an office at 2690 Weston Road, Suite 200, Weston,
Florida 33331, the principal sum of SEVEN HUNDRED AND FIFTY THOUSAND
($750,000.00) DOLLARS (the “Principal Amount”), together with interest on the
unpaid Profit Participation and the Principal Amount thereof computed from the
date of the executed MEMBERSHIP INTEREST PURCHASE AGREEMENT (the “Sale Date”),
at the rates provided herein until May 15, 2018 or such earlier date on which
the Principal Amount becomes due and payable as provided herein (the “Maturity
Date”); provided, however, that from and after (i) the Maturity Date, whether
upon stated maturity, acceleration or otherwise, or (ii) the date on which the
interest rate hereunder is increased to the Default Rate (as hereinafter
defined) as provided herein, such additional interest shall be computed at the
Default Rate.

 

As used herein, the term “Default Rate” shall mean a rate of interest of twelve
percent (12.0%) per annum, but in no event shall the Default Rate be in excess
of the Maximum Rate (as hereinafter defined).

 

If any payment of Profit Participation (due 7 days after the preceeding month)
is not paid within five (5) days from the due date for such payment, a late
charge equal to ten percent (10%) of such overdue payment or the maximum amount
permitted by applicable law shall automatically become due to the holder of this
promissory note (the “Note”), subject, however, to the limitation that late
charges may be assessed only once on each overdue payment. Said late charges do
not constitute interest and shall constitute compensation to the holder of this
Note for collection and co-lender administration costs incurred hereunder. In
addition, if any payment of principal, Profit Participation or interest is not
paid when due, the holder of this Note shall have the right, upon notice to
Borrower, to increase the rate of interest per annum on all amounts outstanding
to the Default Rate and, upon said notice, such rate increase shall be effective
retroactively as of the date from which the interest component of such overdue
payment began to accrue and shall remain in force and effect for so long as such
default shall continue. This paragraph shall not be construed as an agreement or
privilege to extend the due date of any payment, nor as a waiver of any other
right or remedy accruing to the holder of this Note by reason of any default.

 

Principal, interest and conversion hereunder shall be as follows:

 

(a)          The Note will be set at zero percent (0%) interest and instead the
Note Holder will be entitled to Profit Participation on a monthly basis. Profit
Participation is defined as 20% of the net commissions received in
Nameyourfee.com each month with the amounts to be paid within 7 days following
the preceeding month.

 



 



 

(b)          In the even Profit Participation payments are not paid on a timely
basis in 2 or more instances then in addition to the Profit Participation
payments, the Note will bear interest at an annual rate of twelve percent
(12.0%) per annum effective from the date of the second late payment.

 

(c)          All principal, interest and other sums due hereunder shall be due
and payable in full on the Maturity Date.

 

Each payment hereunder shall be credited first to Lender’s collection expenses,
next to late charges, next to unpaid interest, and the balance, if any, to the
reduction of the Principal Amount. The interest on this Note shall be calculated
on the basis of a 30-day month and a 360-day year.

 

(d)          The lender will be granted the option to convert the note into
common shares of the entity in the event the borrower becomes a publicly traded
company. In such a case the lender will have conversion rights to convert any or
all of the note into common stock of the corporation based upon the lowest price
of the last equity funding and/or debt conversion to common equity. This right
will continue during the term of the note.

 

(e)          This Note may be prepaid in whole or in part at any time, without
penalty or premium,.

 

Borrower hereby waive all demands for payment, presentations for payment,
notices of intention to accelerate maturity, notices of acceleration of
maturity, demand for payment, protest, notice of protest and notice of dishonor,
to the extent permitted by law. Borrower further waives trial by jury. No
extension of time for payment of this Note or any installment hereof, no
alteration, amendment or waiver of any provision of this Note and no release or
substitution of any collateral securing Borrower’s obligations hereunder shall
release, modify, amend, waive, extend, change, discharge, terminate or affect
the liability of Borrower under this Note.

 

Any forbearance by the holder of this Note in exercising any right or remedy
hereunder or under any other agreement or instrument in connection with the Loan
or otherwise afforded by applicable law, shall not be a waiver or preclude the
exercise of any right or remedy by the holder of this Note. The acceptance by
the holder of this Note of payment of any sum payable hereunder after the due
date of such payment shall not be a waiver of the right of the holder of this
Note to require prompt payment when due of all other sums payable hereunder or
to declare a default for failure to make prompt payment.

 



 

 

If this Note is placed in the hands of an attorney for collection, Borrower
shall pay all costs incurred and reasonable attorneys’ fees for legal services
in the collection effort, whether or not suit be brought.

 

At the election of the holder of this Note, all payments due hereunder may be
accelerated, and this Note shall become immediately due and payable without
notice or demand, upon the occurrence of any of the following events (each an
“Event of Default”): (1) Borrower fails to pay on or before the date due, any
amount of principal and/or Profit Participation payments and/or interest payable
hereunder; (2) Borrower fails to perform or observe any other term or provision
of this Note with respect to payment; provided, however, that Borrower shall be
provided with a five (5) calendar day period to cure same. In addition to the
rights and remedies provided herein, the holder of this Note may exercise any
other right or remedy in any other document, instrument or agreement evidencing,
securing or otherwise relating to the indebtedness evidenced hereby in
accordance with the terms thereof, or under applicable law, all of which rights
and remedies shall be cumulative.

 

Notwithstanding anything to the contrary contained herein, under no
circumstances shall the aggregate amount paid or agreed to be paid hereunder
exceed the highest lawful rate permitted under applicable usury law (the
“Maximum Rate”) and the payment obligations of Borrower under this Note are
hereby limited accordingly. If under any circumstances, whether by reason of
advancement or acceleration of the maturity of the unpaid principal balance
hereof or otherwise, the aggregate amounts paid on this Note shall include
amounts which by law are deemed interest and which would exceed the Maximum
Rate, Borrower stipulates that payment and collection of such excess amounts
shall have been and will be deemed to have been the result of a mistake on the
part of both Borrower and the holder of this Note, and the party receiving such
excess payments shall promptly credit such excess (to the extent only of such
payments in excess of the Maximum Rate) against the unpaid principal balance
hereof and any portion of such excess payments not capable of being so credited
shall be refunded to Borrower.

 

This Note is secured by, among other things, the issued and outstanding shares
of Name Your Fee, LLC (the “Collateral”) identified in the MEMBERSHIP INTEREST
PURCHASE AGREEMENT (the “Agreement”)for the shares of Name Your Fee, LLC, and is
entitled to the benefits and security thereof.

 

By its acceptance of Lender’s shares in Name Your Fee, LLC pursuant to the
Agreement and execution of this Note, Borrower acknowledges, agrees and confirms
that it has no defense, offset or counterclaim for any occurrence in relation to
this Agreement and Borrower acknowledges that Lender has complied with all of
its obligations under the Agreement as of the date hereof.

 



 

 

All payments of principal and interest hereunder are payable in lawful money of
the United States of America and shall be made by wire transfer to the account
of Lender, as instructed, pursuant to wiring instructions to be provided to
Borrower at Closing or to such other accounts as may be instructed by Lender.

 

Borrower is hereby prohibited from exercising against Lender, any right or
remedy which it might otherwise be entitled to exercise against Lender,
including, without limitation, any right of setoff or any defense. Any other
claim that Borrower may have, arising from or related to the transaction
evidenced by this Note and the Agreement shall be asserted only against the
Lender.

 

This Note shall be binding on the parties hereto and their respective heirs,
legal representatives, executors, successors and assigns.

 

This Note shall be construed without any regard to any presumption or rule
requiring construction against the party causing such instrument or any portion
thereof to be drafted.

 

This Note shall be governed by the laws of the State of Florida without regard
to choice of law consideration. Borrower hereby irrevocably consents to the
jurisdiction of the courts of the State of Florida and of any federal court
located in such State in connection with any action or proceeding arising out of
or relating to this Note or the Agreement.

 

This Note may not be changed or terminated orally.

 

A determination that any portion of this Note is unenforceable or invalid shall
not affect the enforceability or validity of any other provision, and any
determination that the application of any provision of this Note to any person
or circumstance is illegal or unenforceable shall not affect the enforceability
or validity of such provision to the extent legally permissible and otherwise as
it may apply to other persons or circumstances.

 



 

 

JURY TRIAL WAIVER. BORROWER AGREES THAT ANY SUIT, ACTION OR PROCEEDING, WHETHER
CLAIM OR COUNTERCLAIM, BROUGHT BY BORROWER OR THE HOLDER OF THIS NOTE ON OR WITH
RESPECT TO THIS NOTE OR ANY OTHER LOAN DOCUMENT OR THE DEALINGS OF THE PARTIES
WITH RESPECT HERETO OR THERETO, SHALL BE TRIED ONLY BY A COURT AND NOT BY A
JURY. BORROWER AND LENDER EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR PROCEEDING.
BORROWER ACKNOWLEDGES AND AGREES THAT AS OF THE DATE HEREOF THERE ARE NO
DEFENSES OR OFFSETS TO ANY AMOUNTS DUE IN CONNECTION WITH THE LOAN. FURTHER,
BORROWER WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER, IN ANY SUCH SUIT,
ACTION OR PROCEEDING, ANY SPECIAL, EXEMPLARY, PUNITIVE, CONSEQUENTIAL OR OTHER
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. BORROWER ACKNOWLEDGES AND
AGREES THAT THIS PARAGRAPH IS A SPECIFIC AND MATERIAL ASPECT OF THIS NOTE AND
THAT LENDER WOULD NOT EXTEND CREDIT TO BORROWER IF THE WAIVERS SET FORTH IN THIS
PARAGRAPH WERE NOT A PART OF THIS NOTE.

 

[Remainder of this page intentionally left blank.]

 



 

 

IN WITNESS WHEREOF, the undersigned has executed this Note on the date set forth
above.

            WITNESS:   BORROWER:               Crystal Falls Investments LLC    
    , a     Limited Liability company                 By:     -s- Ashvin
Mascarenhas [mkgi003.jpg]       Name: Ashvin Mascarenhas   Name:     Title: MGMR
 

 

